                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARCUS UPSHAW,                      )
                                    )                  Civil Action No. 2: 18-cv-1578
                    Petitioner,     )
                                    )                  United States District Judge
v.                                  )                  Nora Barry Fischer
                                    )
ERIC TICE, Superintendent; DISTRICT )
ATTORNEY OF ALLEGHENY COUNTY, )
and ATTORNEY GENERAL OF THE         )
STATE OF PENNSYLVANIA,              )
                                    )
                    Respondents.    )

                                   MEMORANDUM OPINION

       Pending before the Court is the Petition for Writ of Habeas Corpus filed by Petitioner Marcus

Upshaw (ECF No. 3) and the Report and Recommendation of Chief United States Magistrate Judge

Cynthia Reed Eddy recommending that the Petition for Writ of Habeas Corpus be dismissed as time

barred and that no certificate of appealability be issued. (ECF No. 16). Petitioner was served with

the Report and Recommendation at his listed address and was advised that he had until May 28,

2019, to file written objections to the Report and Recommendation. To date, Petitioner has not filed

any objections nor has he sought an extension of time in which to do so.1

       The Court has reviewed the matter and concludes that the Report and Recommendation



1
         If a party does not file timely objections to a magistrate judge’s report and recommendation,
the party may lose its right to de novo review by the district court, although the court must still give
“reasoned consideration” to the magistrate judge’s report before adopting it. Henderson v. Carlson,
812 F.2d 874, 878-79 (3d Cir. 1987). The district court should, as a matter of good practice, “satisfy
itself that there is no clear error on the face of the record in order to accept the recommendation.”
Fed.R.Civ.P. 72(b), advisory committee notes.

                                                   1
correctly analyzes the issues and makes a sound recommendation. Petitioner may not have

understood the implications of waiting so long to file his federal habeas corpus petition, but it is well

established that a petitioner’s “lack of legal knowledge or legal training does not alone justify

equitable tolling.” Ross v. Varano, 712 F.3d 784, 800 (3d Cir. 2013) (citing Brown v. Shannon, 322

F.3d 768, 774 (3d Cir. 2003) and Doe v. Menefee, 391 F.3d 147, 177 (2d Cir. 2004)). Accordingly,

after de novo review of the petition and documents in the case, together with the Report and

Recommendation, the Petition for Writ of Habeas Corpus will be DISMISSED as untimely.

        An appropriate Order follows.

                                                        BY THE COURT:

                                                        s/Nora Barry Fischer
                                                        Nora Barry Fischer
                                                        United States District Judge

Dated: June 6th , 2019


cc:     MARCUS UPSHAW
        JW-8748
        SCI-SMITHFIELD
        P.O. BOX 999
        1120 PIKE STREET
        HUNTINGDON, PA 16652
        (via U.S. First Class Mail)

        Ronald M. Wabby, Jr.
        Office of the District Attorney
        (via CM/ECF electronic notification)




                                                   2
